Matter of Barnes v Venettozzi (2019 NY Slip Op 08911)





Matter of Barnes v Venettozzi


2019 NY Slip Op 08911


Decided on December 12, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 12, 2019

529542

[*1]In the Matter of Arello Barnes, Petitioner,
vDonald Venettozzi, as Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: November 8, 2019

Before: Egan Jr., J.P., Clark, Mulvey and Aarons, JJ.


Arello Barnes, Malone, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner
guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a prison disciplinary determination. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. In view of this and given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Silva v New York State Dept. of Corr. & Community Supervision, 172 AD3d 1862, 1862-1863 [2019]; Matter of Ford v Annucci, 172 AD3d 1815, 1816 [2019]). As the record reflects that petitioner paid a reduced filing fee of $20 and $5.04 for photocopying expenses in connection with this proceeding, and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Delgado v Annucci, 175 AD3d 1680, 1680 [2019]; Matter of Mirabella v Colvin, 172 AD3d 1807, 1807 [2019]).
Egan Jr., J.P., Clark, Mulvey and Aarons, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $25.04.